Citation Nr: 0111143	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a heart disability to include hypertension 
with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from March 1988 to August 
1991.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In June 1992, the RO denied the claim of entitlement to 
service connection for a heart disability.  Notice of the 
denial and information concerning the veteran's appellate 
rights were addressed in a letter dated in June 1992.  
Appellate action was not initiated, and as a result, the RO's 
decision became final.  In September 1999, VA received the 
veteran's application to reopen the claim.  Apparently, the 
RO reopened and denied the claim in March 2000.  Even though 
the RO reopened the claim, the Board is required to consider 
whether the appellant has submitted new and material evidence 
to reopen the claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Such consideration is set forth 
in the decision below.  

When the veteran filed his appeal, he indicated that he 
wished to have a hearing at the RO before a member of the 
Board.  In June 2000, the veteran accepted the 
videoconference hearing in lieu of an in-person hearing.  The 
hearing was conducted by the undersigned in July 2000.  

It is noted that the issue of service connection for a 
gastroesophageal reflux disease was placed in appellate 
status.  However, at the time of his July 2000 personal 
hearing, the veteran stated that he wished to withdraw this 
issue.  The Board notes that 38 C.F.R. § 20.204(b) (2000), 
requires substantive appeals to be withdrawn in writing at 
any time before the Board promulgates a decision.  Although 
not in writing, the Board points out that the United States 
Court of Appeals for Veterans Claims (Court) held that the 
transcript of testimony offered at a hearing did meet the 
requirement of being "in writing." Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  While the Court in that case was faced with 
the question of whether or not there was a valid notice of 
disagreement, the Court's reasoning applies to the present 
case as well.  In view of the holding in Tomlin, the Board 
finds that the July 2000 personal hearing transcript 
constitutes a withdrawal in writing, and fulfills the 
requirements of 38 C.F.R. § 20.204(b) (2000).  Thus, the 
issue is not before the Board for appellate review.  


FINDINGS OF FACT

1.  In an unappealed decision of June 1992, the RO denied the 
claim of service connection for an enlarged heart on the 
basis that a heart disability had not been shown. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in June 1992 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision denying service connection 
for a heart disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2000).

2.  Evidence submitted since the RO denied the claim in June 
1992 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An enlistment examination was conducted in 1987, and 
cardiomegaly was revealed on x-ray.  In view of this finding, 
a cardiology consult was obtained.  Ultimately, it was 
determined that there was no cardiomegaly or a heart problem.  

In connection with his claim of service connection for an 
enlarged heart, a VA examination was conducted in December 
1991.  At that time, the examiner noted a history of cardiac 
enlargement.  

In June 1992, the RO denied the veteran's claim of 
entitlement to service connection for an enlarged heart on 
the basis that a heart disability had not been shown.  It was 
noted that sinus bradycardia was shown, but it was a clinical 
finding and not heart disease.  In the absence of appellate 
action, the decision became final.  Decisions of the RO are 
final under 38 U.S.C.A. § 7105 (West 1991); however, the VA 
must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to that previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the June 1992 denial of his claim.  The evidence added to 
the record consists of VA examination reports, treatment 
records, and the veteran's personal hearing testimony of July 
2000.  

Treatment records, dated from 1998 to 2000, reflect the 
report of hypertension.  The records also show that Norvasc 
had been prescribed.  An x-ray taken in June 1999 revealed 
mild cardiomegaly with minimal vascular prominence.  The 
examiner noted an impression of rule out atrial septal 
defect, and that the examination was otherwise normal. 

X-rays were taken for a February 2000 VA examination.  The 
examiner noted that the results were compared to those of 
December 1991 and revealed mild cardiomegaly.  The 
examination reports also reflect a history of hypertension.  
On the general medical examination, the examiner reported 
that the veteran's hypertension is asymptomatic and under 
treatment.  The examiner also noted that the 
electrocardiogram was normal with sinus bradycardia.  

As noted, the veteran appeared and testified at a 
videoconference hearing conducted by the undersigned in July 
2000.  At that time, the veteran and his representative 
reviewed the history of the diagnoses and treatment of the 
veteran's cardiovascular conditions.

In June 1992, the claim was essentially denied because a 
heart disability had not been shown.  However, in this case, 
the evidence added to the record reflects recent findings of 
cardiomegaly and treatment for hypertension.  Therefore, the 
evidence presented is new and material, thus the claim is 
reopened.  


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an enlarged 
heart, and to this extent, the appeal is granted.  


REMAND

Entitlement to Service Connection for a Skin Disorder and a 
Heart Disability to Include Hypertension with Headaches

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The post-service records reflect a diagnosis of dermatitis 
and the reported history of the development of the condition 
following the veteran's service in the Persian Gulf.  
However, a nexus opinion is not of record.  Regarding the 
enlarged heart, the records do show that cardiomegaly was 
noted at the time of the entrance examination and that upon 
further evaluation, the condition was not found.  However, 
the post-service records do show current diagnoses of 
cardiomegaly and hypertension.  Therefore, this particular 
claim presents medical questions which should be addressed on 
examination.  

Based on the above discussion, the Board finds that the 
evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the new law, a veteran is entitled to 
a complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order in order in light of the 
new law.

Additionally, with regard to any medical or other pertinent 
records, the Board points out that under Section 3 of the 
Veterans Claims Assistance Act of 2000, (to be codified at 38 
U.S.C. § 5103A(b)), VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  The Board further notes that 
with regard to records from a Federal department or agency, 
the new law requires that "efforts to obtain those records 
shall continue until they are obtained unless it is 
reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  (emphasis 
added).  Documentary evidence that further efforts would be 
"futile" is not currently included in the claims folder.  
Therefore, the efforts to obtain the any VA or other 
government agency records, if they are ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law to be codified at 38 U.S.C. § 5103A(b)(2).  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Durham VA Medical Center, Dr. John 
Jenkins, and Dr. Wayne Woods, and any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA cardiovascular examination 
to determine the current nature, extent, 
manifestations, and etiology of any 
cardiovascular disability.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  With respect to a 
cardiovascular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the disorder was 
caused or aggravated by the veteran's 
active military service.  The examiner 
should also specifically consider whether 
it is at least as likely as not that an 
enlarged heart and/or hypertension with 
headaches were caused or aggravated by 
the veteran's active military service.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

3.  The veteran should also be afforded a 
VA skin examination to determine the 
current nature, extent, manifestations, 
and etiology of any skin disability.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  With respect to 
skin disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
was caused or aggravated by the veteran's 
active military service.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for heart (an enlarged 
heart and hypertension with headaches) 
and skin disabilities in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



